Citation Nr: 9924407	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service connected bilateral 
shoulder disorder and/or a service connected cervical 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1968 to 
December 1971 and from September 1973 to June 1979.

The matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran testified at a personal hearing in 
May 1992.  This case was previously remanded by the Board in 
July 1995, April 1997, and September 1998.  By an April 1999 
supplemental statement of the case, the RO continued to deny 
service connection for a low back disorder. 


FINDING OF FACT

There is no medical evidence linking the veteran's low back 
disorder to his military service, or to his service connected 
bilateral shoulder disorder and/or service connected cervical 
disorder; the claim for service connection for a low back 
disorder is not plausible.


CONCLUSION OF LAW

The veteran's claim of service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that on a 
"Report of Medical History" form completed in conjunction 
with a September 1967 enlistment examination, the veteran 
denied any history of swollen or painful joints, arthritis or 
rheumatism, bone, joint or other deformity, or recurrent back 
pain.  Upon examination, the veteran's spine and "other 
musculoskeletal" were normal.  Prior to examinations in 
November 1971, August 1973, and June 1976, the veteran did 
not indicate any history of symptoms related to his back.  
Upon each examination, the veteran's spine and "other 
musculoskeletal" were normal.  

In October 1976, the veteran complained of back ache, and it 
was noted that he had a persistent fever.  Following an 
examination, the veteran was diagnosed as having a fever of 
undetermined origin and possible influenza.  In February 
1977, the veteran complained of an aching left neck and upper 
thoracic tenderness, and was diagnosed as having muscle 
spasm.  In late April 1979, the veteran sought treatment 
complaining of constant mid-low back pain, apparently 
following an accident with a forklift.  There was no 
paralysis or tingling episodes.  The veteran also complained 
of slight tenderness over the right lower paraspinous 
muscles.  He was assessed as having minor muscle spasm.  On a 
"Report of Medical History" form completed in conjunction 
with a July 1979 separation examination, the veteran denied 
having had a history of recurrent back pain, and his spine 
and "other musculoskeletal" were noted to be normal on 
examination.  He was treated for symptoms relating to his 
right shoulder in 1969 and 1976, and both shoulders in 1979. 

By an August 1982 rating decision, the RO, in pertinent part, 
granted service connection for bilateral arthralgia of the 
shoulders.  

In April 1995, the veteran filed a claim of service 
connection for a back condition.  He attached to his claim a 
medical record dated in March 1991 and signed by Albert D. 
Janerich, M.D.  This document indicated that the veteran had 
been diagnosed as having discogenic disease of the lumbar 
spine with radiculopathy.  

By an October 1991 rating decision, the RO denied service 
connection for a low back condition.

In his November 1991 notice of disagreement, the veteran 
indicated that he had injured his back during his second 
period of service (from September 1973 to June 1979). 

In January 1992, the veteran filed a written statement, in 
which he described, in pertinent part, how he had experienced 
worsening back pain following service, for which he 
eventually sought treatment at VA.  The veteran appeared to 
be relating his back pain to that of his shoulders and neck.  

The veteran testified before a local hearing officer in May 
1992.  He described how he had injured his back operating a 
forklift in 1979.  The forklift had run over a rock and 
fallen into an embankment.  The veteran hit his back as the 
forklift went over the embankment.  Following the accident, 
the veteran went to the base hospital, but he was released 
shortly thereafter without being diagnosed or treated.  
Following discharge from active duty, the veteran felt 
"twinges" in his back for years, but he did not seek 
treatment until he was rushed to the hospital in 1989 after 
experiencing back spasms.  Following service, the veteran 
worked in grounds maintenance, at a grocery store, and then 
briefly as a postal worker.  

By a March 1993 rating decision, the RO granted service 
connection for traumatic arthritis of the cervical spine and 
denied service connection for a thoracic spine disorder. 

The veteran underwent a spinal cord examination for VA 
purposes in July 1993.  It was noted that the veteran was 
asymptomatic and that no disease was found.

In September 1995, the veteran underwent a joints examination 
for VA purposes.  He reported, in pertinent part, that in the 
1990s, he had developed pain in his neck and paresthesias in 
his arms, which led to a diagnosis of disc herniation in his 
neck.  Surgery was recommended, but the veteran declined; he 
felt he could get along with his neck and arms well enough 
without surgery.  But in 1994, the veteran developed rather 
severe low back pain extending into his legs, which led to a 
disc operation on his low back in July 1995.  An X-ray of the 
of the lumbar spine showed marked narrowing of the 
intervertebral joint spaces at both L4-5 and at the 
lumbosacral level.  It was clear to the examiner that the 
veteran had degenerative changes at those two levels in the 
lumbar spine. 

An X-ray of the cervical spine taken in September 1995 
revealed mild degenerative change at C5.  No fracture or 
dislocation was seen, and there was no abnormality of the 
odontoid.  The impression was degenerative arthritis of C5 
and C6.  An X-ray of the thoracic spine revealed scoliosis.  
There were no blastic or lytic lesions seen, nor any 
paraspinal mass, fracture, or degenerative change.  

In October 1995, medical records from the offices of Dr. 
Janerich were associated with the claims file.  These records 
reflect treatment of the veteran for various conditions 
between November 1986 and February 1994.  In one clinic note 
dated in March 1995, Dr. Janerich included the following 
text: "[The veteran] is convalescing from low back pain, the 
etiology of which [is] related to degenerative joint and 
degenerative disk disease, non-operable."

In December 1995, medical records from the Wilkes - Barre VA 
Medical Center (VAMC) were associated with the claims file.  
These records include the hospitalization reports related to 
the veteran's bilateral decompressive laminectomy, L4-L5, 
with disc removal, in July 1995.  It was noted on admission 
that the veteran had had back and neck pain since at least 
1979, but two weeks before this  hospitalization, he had 
experienced worsening back pain, radiating down the right 
leg.  It was noted that the veteran had had a forklift 
accident in the service.  Upon discharge from the hospital, 
the veteran was diagnosed as having, in part, herniated 
nucleus pulposus at L4-L5 with possible free fragment, and 
moderate disc herniation at L3-L4.  The diagnosis on 
discharge was, in pertinent part, herniated nucleus pulposus 
at L4-L5 with possible free fragment, and moderate disc 
herniation at L3-L4.  The veteran was hospitalized again 
beginning in late October 1995, during which time he went a 
re-exploration of his lumbar laminectomy, L4-L5.  

These VAMC records also include the report of an August 1995 
MRI of the veteran's lumbar spine, which revealed, in 
pertinent part, chronic degenerative changes involving the 
lower three lumbar vertebra and intervertebral discs.  A 
September 1995 X-ray of the veteran's lumbosacral spine 
essentially confirmed these findings.  These records also 
include physical therapy and outpatient treatment records 
related to the veteran, dated between November 1991 and 
December 1995.  During a January 1995 outpatient visit, the 
veteran was treated after complaining of back pain from his 
neck to his lumbosacral area.  Following an examination, the 
diagnostic impression was "chronic back pain due to muscle 
strain [and] disc disorder." 

In October 1995, medical records from the offices of Benjamin 
V. Nakkache, M.D., were associated with the claims file.  
These records reflect, in pertinent part, outpatient 
treatment of the veteran for his joint pain from March 1995 
through October 1995.

Subsequently in October 1995, medical records from the 
offices of Thomas W. Hanlon, M.D., were associated with the 
claims file.  These records reflect, in pertinent part, 
treatment of the veteran's back pain from April 1995 through 
June 1995.    

In September 1995, the veteran underwent a joint examination 
for VA purposes.  The veteran's history of neck, shoulder, 
and back pain were noted.  An X-ray of the lumbosacral spine 
confirmed degenerative arthritis with multiple degenerative 
disc. 

In November 1995, the veteran's claims file was reviewed by a 
VA physician, who concluded that he did "not truly believe 
that there is any relationship between [the veteran's in-
service forklift accident] and the subsequent surgery to his 
back."  

In April 1996, this same VA physician submitted another 
written statement, in which he asserted that the veteran's 
disc degenerative changes were due to "wear and tear" or 
the aging process, which were unrelated to his tour-of-duty.  
However, the statement is unclear as to whether the physician 
was referencing the discs in the veteran's cervical spine as 
opposed to those in his lumbar spine.  

In June 1997, additional medical records from the Wilkes - 
Barre VAMC were associated with the claims file.  These 
records reflect, in pertinent part, outpatient treatment for 
the veteran's low back pain between January 1995 and March 
1997.

Subsequently in June 1997, the veteran filed a written 
statement in which he essentially argued that his back 
disability had resulted from the extreme pain in his neck and 
shoulders.  He attached to his statement a copy of a clinic 
note signed by John H. Presper, M.D., a neurosurgeon 
affiliated with Geisinger Medical Group in Wilkes - Barre.  
Dr. Presper noted that following an examination of the 
veteran in July 1996, the impression was failed back syndrome 
with predominant right lower extremity pain due to 
lumbosacral arachnoiditis.  

In August 1997, additional documents from the offices of Dr. 
Hanlon were associated with the claims file.  In addition to 
duplicate copies of medical records summarized above, these 
documents include, in pertinent part, records of continued 
treatment of the veteran's low back pain from March 1996 
through June 1997.

Subsequently in August 1997, additional documents from the 
offices of Dr. Janerich were associated with the claims file.  
In addition to duplicative copies of medical records 
summarized above, these documents include, in pertinent part, 
records of continued treatment of the veteran's low back pain 
from December 1995 through March 1997.

In a written statement dated in May 1997, a VA osteopathic 
physician reviewed the results of a July 1996 MRI of the 
veteran's back, noting that it provided evidence of multiple, 
local structural abnormalities of the lumbosacral spine, as 
well as significant scar tissue formation due to two prior 
laminectomy procedures.  It was not indicated whether this 
physician actually examined the veteran, but the following 
text was also included in the written statement: 

. . . [D]ue to the LOCAL nature of the 
[veteran's] low back abnormalities, it 
can be concluded that the low back 
symptoms are neither proximately caused 
by nor aggravated by the Service-
Connected Neck and Shoulder Conditions. 

In November 1998, the veteran underwent another spine 
examination for VA purposes.  The VA examiner noted that the 
veteran's two volume claims folder had been thoroughly 
reviewed.  Following an examination, the VA physician 
included the following text in the examination report:

[The veteran's] current low back disorder 
does not seem to be related to his 
service-connected disability in a causal 
fashion.  His lumbar spine pathology is 
of diffuse nature and is more likely 
resulting from the degenerative changes 
of aging nature.  His service-connected 
shoulder and neck disorder did not cause 
his current low back disorder.  In my 
professional opinion, it is not related 
to his current low back disorder in any 
nature and has not aggravated the current 
back disorder.  

In March 1999, a large number of medical records from the 
Penn State Geisinger Wyoming Valley Medical Center in Wilkes 
- Barre, Pennsylvania, were associated with the claims file.  
These records do not reflect any complaints or treatment 
related to the veteran's low back.

Subsequently in March 1999, medical records from the offices 
of Debra Gorski, M.D., were associated with the claims file.  
These records reflect, in pertinent part, that the veteran 
sought outpatient treatment in October 1998 for his low back 
pain.

In an April 1999 supplemental statement of the case, the RO 
continued to deny service connection for a low back disorder 
as secondary to the veteran's service connected bilateral 
shoulder disorder and/or his service connected cervical 
disorder.  In the supplemental statement of the case, the RO 
also concluded that there was no evidence of a low back 
disorder during military service.

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, certain chronic 
diseases, including arthritis, when manifest to a degree of 
10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(1998).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Jones v. Brown, 7 Vet. App. 134 (1994) wherein the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(hereinafter "the Court") held that medical evidence was 
required to well ground a claim of secondary service 
connection.

The Board finds that the veteran's claim of service 
connection for a low back disorder is not well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The evidence shows 
that the veteran complained of low back pain following the 
forklift accident in April 1979, and was assessed as having a 
minor muscle spasm.  The veteran reported no history of 
recurrent back pain at his July 1979 separation examination, 
which found his spine and "other musculoskeletal" to be 
normal.  Nearly twelve years later, in March 1991, the 
veteran was diagnosed as having discogenic disease of the 
lumbar spine by Dr. Janerich.  

The key questions in this case center on the relationship of 
the current low back disorder with military service, or with 
the veteran's service connected cervical and/or shoulder 
disorders.  Such relationships are not susceptible to 
informed lay observation and, for there to be credible 
evidence of such relationship, competent medical evidence is 
required.  The veteran has submitted no medical evidence 
linking any current low back disorder to any incident of 
military service, to his service connected shoulder disorder, 
or to his service connected cervical disorder.  Indeed, a VA 
physician in November 1995 specifically concluded that there 
was no relationship between the forklift accident in service 
and the veteran's subsequent back surgery, while another VA 
physician in November 1998 specifically concluded that the 
low back disorder was not related to  nor aggravated by his 
service connected shoulder and cervical disorders.  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  There is no indication that the veteran in this case 
has a medical background or otherwise has the sufficient 
expertise to offer a competent medical opinion as to the 
causation or aggravation of his low back disorder.  

There is also no indication that the veteran had arthritis 
manifested to a degree of 10 percent or more within one year 
after his military service ended.  The findings of 
degenerative changes involving the low back were not made 
until 1995, over fourteen years after the veteran's 
discharge.  Thus, the claim of service connection for a low 
back disorder is not well grounded, and must be denied.  


ORDER

Service connection for a low back disorder, to include as 
secondary to a service connected bilateral shoulder disorder 
and/or cervical disorder, is denied.


		
GEORGE R. SENYK
Member, Board of Veterans' Appeals

 

